Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Janice Dudley, et al., Appellants                      Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 10-
No. 06-14-00013-CV         v.                          0410). Opinion delivered by Chief Justice
                                                       Morriss, Justice Carter and Justice Moseley
Nettie Johnson and Joseph Conwright,                   participating.
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Janice Dudley, et al., pay all costs of this appeal.




                                                        RENDERED AUGUST 15, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk